UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6485


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EUGENE ROSS COUSINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.    Glen E. Conrad, Chief
District Judge.    (5:06-cr-00008-gec-mfu-1; 5:09-cv-80169-gec-
mfu)


Submitted:   July 21, 2011                   Decided:    July 26, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eugene Ross Cousins, Appellant Pro Se.    Jeb Thomas Terrien,
Assistant United States Attorney, Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Eugene     Ross    Cousins         seeks    to     appeal      the   district

court’s     order      denying     his    Fed.      R.     Civ.    P.    60(b)    motion    for

relief from the district court’s order denying his 28 U.S.C.A.

§ 2255 (West Supp. 2011) motion.                      The order is not appealable

unless      a    circuit       justice    or   judge        issues       a    certificate   of

appealability.           28 U.S.C. § 2253(c)(1)(B) (2006).                     A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                            28 U.S.C. § 2253(c)(2)

(2006).         When the district court denies relief on the merits, a

prisoner         satisfies        this    standard           by        demonstrating       that

reasonable        jurists        would    find       that        the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                        When the district court

denies      relief        on     procedural         grounds,        the       prisoner     must

demonstrate        both     that    the    dispositive            procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                        Slack, 529 U.S. at 484-85.

We   have       independently      reviewed        the     record       and    conclude    that

Cousins has not made the requisite showing.                                  Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

dispense        with     oral     argument       because          the    facts    and     legal



                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3